Hill, P. J.
(dissenting). This appeal involves the rejection of a claim under the Unemployment Insurance Law. Respondent was refused credit for unemployment because of his failure to appear or to give written notice within the period fixed by the regulations of the Industrial Commissioner. The initial determination was sustained by the referee following a hearing held under the Labor Law (§ 530). Claimant-respondent appealed to the appeal board (Labor Law, §. 531) which reversed the decision of the referee and determined that he was entitled to be credited with the period of total unemployment asserted. The Attorney-General attacks the latter decision upon the ground that the board lacked power to excuse claimant’s failure to report.
‘ ‘ The appeal board may decide any case appealed to it under' any provision of this article on the basis of the record and of evidence previously submitted in such case, or it may, in its discretion hear argument or hold a further hearing, or remand such case to a referee for such purposes as it may direct. * * * The appeal board may affirm or reverse, wholly or in part, or may modify, the decision appealed from, * * (Labor Law, § 532.) “ A decision of a referee under any provision of this article, if not appealed from, shall be final on all questions of fact and law. A decision of the appeal board shall be final on all questions of fact, and, unless appealed from, shall be final on all questions of law.” (Labor Law, § 534.) Following a decision by the appeal board, “ the commissioner or any other party affected thereby who appeared at the appeal before the appeal board may appeal questions of law ” to the Appellate Division, Third Department, and in turn to the Court of Appeals. (Labor Law, § 535.) Under the evidence in this case, a trier of the facts could determine that claimant had good .cause which should have satisfied the Commissioner, for *488not reporting within the time prescribed. The referee’s decision on this issue of fact was final only until the appeal was taken to the appeal board. The board’s decision was final unless it be determined that there was no evidence from which the inference could be drawn that a good cause for failure to report existed. Then this court would have power to pass upon that question of law. The decision of the question of fact by the appeal board was final and should be affirmed.
Schbnck, J., concurs with Heffernan, J.; Brewster, J., concurs with Heffernan, J., and with a separate memorandum; Hill, P. J., dissents in opinion in which Bliss, J., concurs.
Decision of the Unemployment Insurance Appeal Board reversed on the law and the decision of the referee affirmed, without costs.